Name: Commission Regulation (EEC) No 2718/82 of 11 October 1982 on the issue, in respect of the fourth quarter of 1982, of export licences for beef and veal benefiting from a special import treatment in a third country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10 . 82 Official Journal of the European Communities No L 288/5 COMMISSION REGULATION (EEC) No 2718/82 of 11 October 1982 on the issue , in respect of the fourth quarter of 1982 , of export licences for beef and veal benefiting from a special import treatment in a third country the quantities for which licences were issued in the course of the first three quarters of 1982 ; Whereas, for the fourth quarter of 1982, the export licences must be issued in accordance with Articles 14 and 15 of Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 1617/82 5), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2), as last amended by Regulation (EEC) No 3582/81 (3), and in particular Article 1 (2) thereof, Whereas under Regulation (EEC) No 2973/79 the quantity of beef and veal of Community origin, fresh , chilled or frozen , which may be exported to the United States of America during each of the first three quarters of the year, qualifying for special treatment, is fixed at 1 250 tonnes ; whereas, under the second subparagraph of Article 1 ( 1 ) of that Regulation , the remainder available in respect of the fourth quarter of 1982 should be fixed at 2 327 tonnes, in the light of Applications for export licences in respect of a total of 2 327 tonnes of beef and veal to be exported under Regulation (EEC) No 2973/79 may be lodged in respect of the fourth quarter of 1982. The export licences shall be issued in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 334, 28 . 12 . 1979, p . 8 . (2) OJ No L 336, 29 . 12 . 1979, p . 44 . (3) OJ No L 359, 15. 12. 1981 , p . 14. (4) OJ No L 241 , 13 . 9 . 1980 , p . 5 . O OJ No L 180, 24 . 6 . 1982, p . 24 .